DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,6-8,10,16,17,19,27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (GB 2191075 A) in view of Thomasson et al. (US 5509229 A).
	For claim 1, Goodwin teaches a shelter (11) comprising: 
an outer longitudinal tubular structure (13, page 2, states square tube) having an outer wall (13), a first-outer-longitudinal-tubular-structure end defining a first orifice (the top end of the outer structure), and a second-outer-longitudinal-tubular-structure end (the bottom end of the outer structure) diametrically opposed to the first-outer-longitudinal-tubular-structure end and defining a second orifice (the bottom opening), and wherein the outer longitudinal tubular structure has a first length (the length of the outer longitudinal tubular structure as shown); 
an inner longitudinal tubular structure (12, page 2, states square tube) positioned within the first longitudinal tubular structure and having an inner wall (12), a first-inner-longitudinal-tubular-structure end (the top end of the inner structure), and a second-inner-longitudinal-tubular-structure end (the bottom end of the inner structure) diametrically opposed to the first-inner-longitudinal-tubular-structure end; and 
a segmented (14) portion positioned between the outer wall and the inner wall, said segmented annular portion comprising a plurality of segmented divider walls (14) defining a plurality of through channels (spaces between the divider walls 14) extending from the first-outer-longitudinal-tubular-structure end to the second-outer-longitudinal-tubular-structure end; 
wherein the outer longitudinal tubular structure, inner longitudinal tubular structure, and the plurality of segmented annular divider walls define a unitary structure (the outer longitudinal tubular structure, inner longitudinal tubular structure, and the plurality of segmented annular divider walls, all together forms a unit or unitary structure). Note that unitary structure can be made of various components that can come together and create a unit, which is what Goodwin teaches, e.g. a shelter being a unitary structure defined by the outer longitudinal tubular structure, inner longitudinal tubular structure, and the plurality of segmented annular divider walls. 
	However, Goodwin is silent about the outer longitudinal tubular structure comprising a first circular cross-section, hence, first and second ends defining first and second circular orifices; the segmented portion being annular, hence also annular divider walls; and a protecting member having a second length that is less than the first length, the protecting member provided in a form of a slip-on sleeve having a second circular cross-section and positioned on the second-outer-longitudinal-tubular-structure end, the protecting member encircles the second-outer-longitudinal-tubular-structure end and the second orifice; wherein protecting member defines an outermost surface of the shelter, and wherein the outer longitudinal tubular structure is located between the inner longitudinal tubular structure and the protecting member.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer longitudinal tubular structure of Goodwin be comprised of a first circular cross-section, hence, first and second ends defining first and second circular orifices, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on the user’s preference based on aesthetic reason and/or space availability). In re Rose, 105 USPQ 237 (CCPA 1955). Modification from rectangular to annular or circular would result in the outer longitudinal tubular structure comprising a first circular cross-section with first and second circular orifices because of the shape being annular or circular.
	It would have been an obvious substitution of functional equivalent to substitute the segmented rectangular portion of Goodwin with segmented annular portion, hence, annular divider wall, since a simple substitution of one known element for another would obtain predictable results (both rectangular and/or annular segmented portion would result in creating channels for the stake to be inserted therein). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). 
 	Thomasson et al. teach a plant shelter (fig. 8) comprising a protecting member (36,38) having a second length (fig. 8 shows refs. 36,38 being shorter than the length of ref. 16) that is less than a first length of an outer longitudinal tubular structure (16), the protecting member provided in a form of a slip-on sleeve (ref. 36,38 is of the bubble wrap type as stated in col. 8, lines 1-9) having a second circular cross-section (the sleeve is circular, thus, would implied that it has a circular cross-section) and positioned on a second-outer-longitudinal-tubular-structure end (the base region 16A), the protecting member encircles the second-outer-longitudinal-tubular-structure end and a second circular orifice (the bottom opening of the shelter at the base region); wherein the wherein protecting member defines an outermost surface of the shelter (fig. 8 shows refs. 36,38 being outermost surface of the shelter), and wherein the outer longitudinal tubular structure is located between an inner longitudinal tubular structure (18) and the protecting member (see figs. 1-2 for location of the protecting member, outer structure and inner structure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a protecting member having a second length that is less than the first length and provided in a form of a slip-on sleeve having a circular cross-section as taught by Thomasson et al. positioned on the second-outer-longitudinal-tubular-structure end, the protecting member encircles the second-outer-longitudinal-tubular-structure end and the second circular orifice located on an outermost surface of the protecting member of the shelter of Goodwin in order to receive and absorb thermal energy from the outside environment (as taught by Thomasson et al.).
The combination of Goodwin as modified by Thomasson et al. would result in wherein the outer longitudinal tubular structure is located between the inner longitudinal tubular structure and the protecting member (as taught by Thomasson due to the location of the sheets 34, which would place the outer structure of Goodwin between the inner structure and the protecting member).
	For claim 2, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the shelter as described above, and further teaches at least one retaining structure (34) selected from the group consisting of a stake, a dowel, a peg, and any combination thereof, wherein the plurality of through channels are configured to receive the at least one retaining structure (see fig. 2 of Goodwin).
For claim 4, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the shelter as described above, but is silent about wherein the first-outer-longitudinal-tubular- structure end comprises a first-outer-longitudinal-tubular-structure end diameter, the second- outer-longitudinal-tubular-structure end comprises a second-outer-longitudinal-tubular-structure end diameter, and the first-outer-longitudinal-tubular-structure end diameter is larger than the second-outer-longitudinal-tubular-structure end diameter.   	
In addition to the above, Thomasson et al. teach wherein the first-outer-longitudinal-tubular- structure end (end at the bottom near ref. 16A) comprises a first-outer-longitudinal-tubular-structure end diameter, the second- outer-longitudinal-tubular-structure end (end at the top near ref. 16B) comprises a second-outer-longitudinal-tubular-structure end diameter, and the first-outer-longitudinal-tubular-structure end diameter is larger than the second-outer-longitudinal-tubular-structure end diameter (as shown in fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shelter of Goodwin as modified by Thomasson et al. be shaped such that the first-outer-longitudinal-tubular- structure end comprises a first-outer-longitudinal-tubular-structure end diameter, the second- outer-longitudinal-tubular-structure end comprises a second-outer-longitudinal-tubular-structure end diameter, and the first-outer-longitudinal-tubular-structure end diameter is larger than the second-outer-longitudinal-tubular-structure end diameter as further taught by Thomasson et al., since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
For claim 6, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the shelter as described above, but is silent about wherein the first-inner-longitudinal-tubular- structure end comprises a first-inner-longitudinal-tubular-structure end diameter, the second- inner-longitudinal-tubular-structure end comprises a second-inner-longitudinal-tubular-structure end diameter, and the first-inner-longitudinal-tubular-structure end diameter is larger than the second-inner-longitudinal-tubular-structure end diameter.
In addition to the above, Thomasson et al. further teach the first-inner-longitudinal-tubular- structure end (end where ref. 18A is located) comprises a first-inner-longitudinal-tubular-structure end diameter, the second- inner-longitudinal-tubular-structure end (end where ref. 18B is located) comprises a second-inner-longitudinal-tubular-structure end diameter, and the first-inner-longitudinal-tubular-structure end diameter is larger than the second-inner-longitudinal-tubular-structure end diameter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shelter of Goodwin as modified by Thomasson et al. be shaped such that the first-inner-longitudinal-tubular- structure end comprises a first-inner-longitudinal-tubular-structure end diameter, the second- inner-longitudinal-tubular-structure end comprises a second-inner-longitudinal-tubular-structure end diameter, and the first-inner-longitudinal-tubular-structure end diameter is larger than the second-inner-longitudinal-tubular-structure end diameter as further taught by Thomasson et al., since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
 	For claim 7, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the shelter as described above, and further teaches wherein at least one of the outer longitudinal tubular structure, the inner longitudinal tubular structure, the plurality of segmented annular divider walls, or any combination thereof comprises at least one of a polymer, a biodegradable polymer, a biocomposite, or any combination thereof (page 2, lines 25-35).
	For claim 8, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the shelter as described above, and further teaches wherein the polymer comprises at least one of a polyethylene, a polypropylene, a partially aromatic polyester, a fully aromatic polyester, a polyhexamethylene diadipamide, a polycaprolactam, an aromatic polyamide, a partially aromatic polyamide, an aliphatic polyamide, or any combination thereof (page 2, lines 25-35).
	For claim 10, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the shelter as described above, and further teaches at least one of an ultraviolet stabilizer, a waterproofing additive, an extending filler, a prodegradant agent, a reinforcing filler, an animal repellent, a fungal repellent, a bacterial repellent, or any combination thereof (page 2, lines 35-40).
	For claim 16, Goodwin teaches a method of manufacturing a shelter (as described in the above) comprising: forming the outer longitudinal tubular structure as explained in the above; forming the inner longitudinal tubular structure as explained in the above; and forming the segmented portion positioned between the outer wall and the inner wall as explained in the above, said segmented portion comprising the plurality of segmented annular divider walls defining the plurality of through channels extending from the first-outer-longitudinal-tubular-structure end to the second-outer-longitudinal-tubular-structure end as explained in the above; wherein forming the outer longitudinal tubular structure, forming the inner longitudinal tubular structure, and forming the segmented annular portion comprises injection molding the outer longitudinal tubular structure, the inner longitudinal tubular structure, and the segmented annular portion as a unitary structure as explained in the above; wherein the plurality of through channels are configured to receive at least one retaining structure;  as explained in the above.
	However, Goodwin is silent about the outer longitudinal tubular structure comprising a first circular cross-section, hence, defining first and second circular orifices; the segmented portion being annular, hence also annular divider walls; applying a protecting member having a second length that is less than the first length, the protecting member in a form of a slip-on sleeve having a second circular cross-section on the second-outer-longitudinal-tubular-structure end, wherein the protecting member encircles the second-outer-longitudinal-tubular-structure end and the second orifice; wherein the outer longitudinal tubular structure is located between the inner longitudinal tubular structure and the protecting member; wherein the protecting member comprises a degradation-resistant coating located on an outermost surface of the protecting member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer longitudinal tubular structure of Goodwin be comprised of a first circular cross-section, hence, first and second ends defining first and second circular orifices, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on the user’s preference based on aesthetic reason and/or space availability). In re Rose, 105 USPQ 237 (CCPA 1955). Modification from rectangular to annular or circular would result in the outer longitudinal tubular structure comprising a first circular cross-section with first and second circular orifices because of the shape being annular or circular.
	It would have been an obvious substitution of functional equivalent to substitute the segmented rectangular portion of Goodwin with segmented annular or circular portion, hence, annular divider wall, since a simple substitution of one known element for another would obtain predictable results (both rectangular and/or annular segmented portion would result in creating channels for the stake to be inserted therein). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).  
 	Thomasson et al. teach a method of manufacturing a plant shelter (fig. 8) comprising applying a protecting member (34) having a second length (col. 7, lines 50-67, the protecting member 34 is only a short distance from the base of the shelter, thus, making it less than the first length of the outer structure 16) that is less than a first length of an outer longitudinal tubular structure (16), the protecting member provided in a form of a slip-on sleeve (ref. 34 is either paint or black sheets, which black sheets can be considered a slip-on sleeve) having a second circular cross-section (the sleeve is circular, thus, would implied that it has a circular cross-section) and positioned on a second-outer-longitudinal-tubular-structure end (the base region 16A), the protecting member encircles the second-outer-longitudinal-tubular-structure end and a second circular orifice (the bottom opening of the shelter at the base region); wherein the outer longitudinal tubular structure is located between an inner longitudinal tubular structure (18) and the protecting member (see figs. 1-2 for location of the protecting member, outer structure and inner structure); wherein the protecting member comprises a degradation-resistant coating (col. 7, lines 50-67, the black color in the black sheet is a coating) located on an outermost surface of the protecting member..
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a step of applying a protecting member having a second length that is less than the first length and provided in a form of a slip-on sleeve having a second circular cross-section and a degradation-resistant coating as taught by Thomasson et al. positioned on the second-outer-longitudinal-tubular-structure end, the protecting member encircles the second-outer-longitudinal-tubular-structure end and the second circular orifice located on an outermost surface of the protecting member in the method of Goodwin in order to receive and absorb thermal energy from the outside environment (as taught by Thomasson et al.).  
The combination of Goodwin as modified by Thomasson et al. would result in wherein the outer longitudinal tubular structure is located between the inner longitudinal tubular structure and the protecting member (as taught by Thomasson due to the location of the sheets 34, which would place the outer structure of Goodwin between the inner structure and the protecting member).
	For claim 17, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the method as described above, and further teaches wherein at least one of the outer longitudinal tubular structure, the inner longitudinal tubular structure, the plurality of segmented annular divider walls, or any combination thereof comprises at least one of a polymer, a biodegradable polymer, a biocomposite, or any combination thereof (page. 2, lines 25-35).
	For claim 19, Goodwin as modified by Thomasson et al. (emphasis on Goodwin) teaches the method as described above, and further teaches a method of protecting a plant comprising: surrounding the plant or a portion of the plant with the shelter according to claim 1 as described in the above; and inserting at least one retaining structure (34) through at least one of the plurality of through channels (as shown in fig. 1).
	For claim 27, Goodwin as modified by Thomasson et al. teaches the shelter as described above, and further teaches wherein the protecting member comprises a degradation-resistant coating, a degradation-resistant film, or combination thereof located on an outermost surface of the protecting member (as taught by Thomasson, col. 7, lines 50-67).
	For claim 28, the limitation has been explained in the above, thus, please see above. Not explained is the limitation of “a unitary top plate that is formed as an integral portion of the shelter, wherein the unitary top plate includes a plurality of apertures extending through the unitary top plate wherein the plurality of apertures are configured to receive at least one retaining structure”.  In addition to the above, Goodwin teaches a unitary top plate (25) that is formed as an integral portion of the shelter (integral as in together as a whole unit), wherein the unitary top plate includes a plurality of apertures (apertures of the mesh material for the lid as stated on page 1, lines 125-130) extending through the unitary top plate wherein the plurality of apertures are configured to receive at least one retaining structure (functional recitation to which the apertures can performed the intended function).   
For claim 29, Goodwin teaches the shelter of claim 28, but is silent about wherein the unitary top plate is flush with the first-outer- longitudinal-tubular-structure end and the first-inner-longitudinal-tubular-structure end. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the lid that is laid on the top of both first-outer-longitudinal-tubular-structure end and the first-inner-longitudinal-tubular-structure end as in Goodwin with a lid or top plate that is flushed with the first-outer-longitudinal-tubular-structure end and the first-inner-longitudinal-tubular-structure end, since a simple substitution of one known equivalent element for another would obtain predictable results (both attachment of the lid or plate would result in the same function of a lid; noting that the lid of Goodwin is substantially flush with the top surfaces of both the first-outer-longitudinal-tubular-structure end and the first-inner-longitudinal-tubular-structure end, thus, having the lid/plate flush would be the same result). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 3,5,20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claim 1 above, and further in view of Lais et al. (US 20100299993 A1).
For claim 3, Goodwin as modified by Thomasson et al. teaches the shelter as described above, but is silent about the shape of the structures being circular, hence, a first-outer-longitudinal-tubular-structure end diameter, a second-outer-longitudinal-tubular-structure end diameter, and the first-outer-longitudinal-tubular-structure end diameter and the second-outer-longitudinal-tubular-structure end diameter are the same.	
Lais et al. teach a circular plant shelter comprising a first-outer-longitudinal-tubular-structure end (one of the end of ref. 26) comprises a first-outer-longitudinal-tubular-structure end diameter (end of ref. 26 diameter due to circular shape), the second-outer- longitudinal-tubular-structure end (the other end opposite the first end of ref. 26) comprises a second-outer-longitudinal-tubular-structure end diameter (end of ref. 26 diameter due to circular shape), and the first-outer-longitudinal-tubular-structure end diameter and the second-outer- longitudinal-tubular-structure end diameter are the same (see figs. 1-2, self-explanatory regarding the circular shape shelter).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shelter of Goodwin as modified by Thomasson et al. be shaped as a circular shelter with the features as stated above as further taught by Lais et al., since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
	For claim 5, Goodwin as modified by Thomasson et al. teaches the shelter as described above, but is silent about wherein the first-inner-longitudinal-tubular-structure end comprises a first-inner-longitudinal-tubular-structure end diameter, the second-inner- longitudinal-tubular-structure end comprises a second-inner-longitudinal-tubular-structure end diameter, and the first-inner-longitudinal-tubular-structure end diameter and the second-inner- longitudinal-tubular-structure end diameter are the same. 
In addition to the above, Lais et al. teach a plant shelter comprising a first-inner-longitudinal-tubular-structure end (one of the end of ref. 24) comprises a first-inner-longitudinal-tubular-structure end diameter (end of ref. 26 diameter due to circular shape), the second-inner- longitudinal-tubular-structure end (the other end opposite the first end of ref. 24) comprises a second-inner-longitudinal-tubular-structure end diameter (end of ref. 24 diameter due to circular shape), and the first-inner-longitudinal-tubular-structure end diameter and the second-inner- longitudinal-tubular-structure end diameter are the same (see fig. 1, self-explanatory regarding the circular shape shelter).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shelter of Goodwin as modified by Thomasson et al. be shaped as a circular shelter with the features as stated above as further taught by Lais et al., since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 20, Goodwin as modified by Thomasson et al. teaches the method as described above, but is silent about inserting the second- outer-longitudinal-tubular-structure end below ground level.
In addition to the above, Lais et al. teach the step of inserting the second-outer-longitudinal-tubular-structure end below ground level (see fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of inserting the second-outer-longitudinal-tubular-structure end below ground level as further taught by Lais et al. in the method of Goodwin as modified by Thomasson et al. in order to stabilize the shelter by burying it in the ground.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claims 1 & 7 above, and further in view of Hoff (US 20140215909 A1).
 	For claim 9, Goodwin as modified by Thomasson et al. teaches the shelter as described above, but is silent about wherein the biodegradable polymer comprises at least one of a cellulose, a polylactic acid, a cellophane, a native starch, a thermoplastic starch, a polyhydroxy butyrate, a poly-hydroxybutyrate-co-b-hydroxy valerate, a polyglycolic acid, a polycaprolactone, a compostable bioplastic, a platinum-catalyzed silicone, a reclaimed potato starch resin, or any combination thereof.
 	Hoff teaches a plant shelter made out of a biodegradable polymer comprises at least one of a cellulose (paras. 0031,0057,0087). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a cellulose as taught by Hoff as the preferred degradable polymer of Goodwin as modified by Thomasson et al., in order to be environmentally friendly. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claim 1 above, and further in view of Enarsson et al. (WO 2014/142714 A1).
 	For claim 11, Goodwin as modified by Thomasson et al. teaches the shelter as described above, but is silent about wherein the outer longitudinal tubular structure comprises a plurality of wood medium density fibers in a polylactide matrix covered with a polylactide film.
	Enarsson et al. teach a composite web for forming a 3-D shaped object, wherein a plurality of wood medium density fibers in a polylactide matrix covered with a polylactide film is employed (page 3, lines 15-16, page 4, lines 10-14, page 19, lines 1-5, page 35, lines 5-10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer longitudinal tubular structure of Goodwin as modified by Thomasson et al. comprises a plurality of wood medium density fibers in a polylactide matrix covered with a polylactide film as taught by Enarsson et al. in order to provide better decoration, coverage, and protection of the shelter (page 35 of Enarsson). 	
Claims 12,25,26 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claim 1 above, and further in view of Moss (US 20140305041 A1).
 	For claim 12, Goodwin as modified by Thomasson et al. teaches the shelter as described above, but is silent about wherein at least the outer longitudinal tubular structure comprises a biocomposite mesh.
 	Moss teaches a plant shelter comprising an outer longitudinal tubular structure comprises a biocomposite mesh (paras. 0016,0039).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least the outer longitudinal tubular structure of Goodwin as modified by Thomasson et al. comprises a biocomposite mesh as taught by Moss in order to be environmentally friendly. 
	For claims 25 & 26, Goodwin as modified by Thomasson et al. and Moss teaches the shelter as described above, and further teaches wherein the outer longitudinal tubular structure comprising the biocomposite mesh. However, Goodwin as modified by Thomasson et al. and Moss is silent about the inner longitudinal tubular structure comprising a biocomposite mesh. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inner longitudinal tubular structure of Goodwin as modified by Thomasson et al. and Moss comprising a biocomposite mesh similar to the outer longitudinal tubular structure, since it is has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as modified by Thomasson et al. as applied to claim 1 above, and further in view of Mills (US 5347750 A).
 For claim 23, Goodwin as modified by Thomasson et al. teaches the shelter as described above, but is silent about wherein the second-outer-longitudinal-tubular- structure end comprises a blade structure to facilitate insertion below ground level.   
 	Mills teaches a shelter for a plant (fig. 12) comprising a first-outer-longitudinal-tubular-structure end (where ref. 177 is pointing at) and a second-outer-longitudinal-tubular-structure end (where ref. 180 is pointing at) comprises a blade structure (182) to facilitate insertion below ground level. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a blade structure as taught by Mills on the second-outer-longitudinal-tubular-structure end of the shelter of Goodwin as modified by Thomasson et al. in order to facilitate easier introduction of the shelter into the ground (as taught by Mills).
	For claim 24, Goodwin as modified by Thomasson et al. and Mills teaches the shelter as described above, but is silent about wherein the second-inner-longitudinal-tubular- structure end comprises a second blade structure to facilitate insertion below ground level. In addition to the above, Mills further teaches the second-inner-longitudinal-tubular- structure end comprises a second blade structure (there are more than one blade structure 182 as shown in fig. 12) to facilitate insertion below ground level. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a second blade structure as further taught by Mills on the second-outer-longitudinal-tubular-structure end of the shelter of Goodwin as modified by Thomasson et al. and Mills in order to facilitate easier introduction of the shelter into the ground (as taught by Mills).

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. Applicant argued the following:
The Examiner cites to the lid 25 of Goodwin as allegedly teaching the claimed top unitary plate. Applicants respectfully disagree. As noted above, claim 28 has been amended to clarify the structure of the top unitary plate based on paragraph [0057] of the present specification. In this regard, the unitary top plate is particular structure for providing the claimed segmented annular portion. The lid 25 of Goodwin, however, does not satisfy this currently claimed feature.

	Para. 0057 of applicant’s specification stated that “unitary structure” can be interpreted as either “formed as one single piece and being devoid of any attachment articles such as screws, bolts, clips or the like) or as an assembled structure, in which the individual components (e.g., the outer and inner longitudinal tubular structures and the segmented annular divider walls) may be releasable engaged, such as by screws, bolts, clips and the like, with each other to form an assembled shelter.” Thus, the lid 25 of Goodwin is formed as an assembled structure per the second explanation of para. 0057. In addition, the definition of “integral” as amended for claim 28 is defined as “of, relating to, or belonging as a part of the whole; constituent or component: integral parts. consisting or composed of parts that together constitute a whole”, thus, clearly lid 25 is one part of the shelter of Goodwin that combined with other parts to constitute a whole shelter. 
Applicant notes that bubble wrap is a polyethylene film including pockets of air therein to form air-cushions. In this regard, Applicant submits that bubble wrap is not and cannot be provided in the form of a slip-on sleeve as currently recited in independent claims 1 and 16. 

Regardless of the wrap being bubble wrap or not, a wrap is a sleeve that is slipped on the outside of the shelter as taught by Thomasson et al. As known in the art, bubble wrap is a bag-like or flexible plastic material that is slipped onto or attached to an object to protect the object; thus, the bubble wrap is considered a slip-on sleeve. In addition, the above rejection also stated that the black sheets per col. 7, lines 50-67, can also be considered as the slip-on sleeve. 
Moreover, the bubble wrap of Thomasson does not include a degradation resistant coating as specified in independent claim 16.

	As stated in the rejection, the protective member can also be the black sheets as stated in col. 7, lines 50-67 of Thomasson. In order to have the sheets be black, a coating of black color has to be applied to the sheets. Thus, the black coating is the degradation resistant coating per col. 7, lines 50-67 of Thomasson.
Furthermore, it is unclear why one of skill in the art would be motivated to adhere bubble wrap to the outermost surface of the boxed plant shelter of Goodwin since the purpose of attaching the bubble wrap within the express teachings of Thomasson is irrelevant to that of Goodwin. In this regard, Applicant submits that the current rejections appear to be based, in part, on hindsight reconstruction. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Why would it be irrelevant to Goodwin because both Goodwin and Thomasson teach plant shelters and by having the bubble wrap as taught by Thomasson applied or combined with Goodwin’s shelter, the bubble wrap can further protect the shelter of Goodwin and at the same time, receives and absorbs thermal energy as stated in Thomasson. These are proper rationale to combine the references. 
Similar to Goodwin and Thomasson, however, Lais also fails to teach or suggest a shelter having the above-referenced combination of features enumerated above. In this regard, any combination of Goodwin, Thomasson, and Lais fails to teach or suggest a shelter having the above-referenced combination of features enumerated above. Applicants submit that all prior art rejections based on the combination of Goodwin, Thomasson, and Lais have been overcome and request withdrawal thereof.

 Lias was not relied on for the above-referenced combination of features. Lias was relied on for having a shelter be shaped as a circular shelter. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the shelter of Goodwin as modified by Thomasson et al. be shaped as a circular shelter with the features as stated above as further taught by Lais et al., since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
Applicants note, however, that Hoff, Enarsson, Moss, and Mills fail to cure the foregoing deficiencies of Goodwin in combination with Thomasson and/or Lais.

Since applicant did not argue in detail for these references, the examiner’s response is the same as above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643